COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



                                                 §              No. 08-15-00350-CR
  MARTHA ACEVEDO,
                                                 §                Appeal from the
                    Appellant,
                                                 §              243rd District Court
  v.
                                                 §            of El Paso County, Texas
  THE STATE OF TEXAS,
                                                 §              (TC# 20140D05736)
                   Appellee.
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF NOVEMBER, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)